Order entered February 6, 2020




                                             In the
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-19-01319-CR
                                     No. 05-19-01320-CR

                            XAVIOR DEVON COLLIER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                    Trial Court Cause Nos. F18-58981-X & F18-58982-X

                                           ORDER
       Before the Court is appellant’s February 4, 2020 second motion to extend time to file

appellant’s brief in cause no. 05-19-01319-CR. Appellant has not filed a motion to extend his

brief in cause no. 05-19-01320-CR which was due on February 4, 2020. We will construe

appellant’s motion as applying to both cases. We GRANT appellant’s motion and extend the

time to file appellant’s brief until MARCH 6, 2020. If appellant’s brief is not filed by March 6,

2020, these appeals may be abated for the trial court to make findings in accordance with rule of

appellate procedure 38.8.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE